Security and prevention measures on offshore oil platforms in the EU (debate)
The next item is the Commission statement on security and prevention measures on offshore oil platforms in the EU.
Madam President, 20 April was a dark day for the Gulf of Mexico, for the United States of America, nay, for the whole world. For exactly four weeks now, the industry and the authorities have been trying everything - without conclusive success thus far - to bring a halt to the enormous oil leak and to minimise the environmental damage, in particular, on the coast.
The accident throws into sharp relief the risks associated with oil and gas supply works out at sea. The public perception has increased, and quite rightly so, not only in the United States, but also in Europe. Europe, together with Norway, produces more than 200 million tonnes of crude oil a year, most of it from the North Sea.
Even if the exploration for and conveying of oil and gas does not take place under comparably extreme conditions or at the same depths as in the Gulf of Mexico, we must still plan for the possibility of an accident in the EU and be ready for it. We have the competent bodies and mechanisms in order to be able to react quickly to a potential accident.
There is the European Maritime Safety Agency, we have rescue boats, we have civil protection mechanisms, we have good coordination of assistance measures, and Commissioner Georgieva was thus able to offer European assistance for ongoing measures in the Gulf of Mexico from an early stage.
Our goal must be prevention, so as not to have to deal with the major clear-up after a disaster at all. Together with Commissioner Potočnik, I have therefore asked our offices to review applicable EU legislation. The European legislation represents the framework for safety and environmental protection measures, both in general and in the event of a specific accident.
Our directives ensure minimum safety standards for equipment and they contain detailed minimum standards for the health and safety of workers. We will now review all these legal texts to see whether they provide an adequate and optimal toolset for a similar disaster or a worst case scenario. This means close cooperation with the national regulatory authorities, as a major part of the safety provisions governing conveying oil and gas and health protection is in the hands of the Member States rather than our hands directly.
Of course, no set of regulations can offer a 100% guarantee. A lot depends on the approach and the behaviour of the operative field in our industry. We therefore have every reason to get together: politics and the industry must cooperate in order to ensure that the European environment and the public are as safe as possible.
I want to put safety and sustainability in the transport of oil and gas at the heart of our stakeholder conversations. That is why, in the last week, I hosted a gathering of high-ranking officials from the major energy firms active in European waters. Commissioner Georgieva was also there. In this technically-oriented meeting, we asked the industry to ensure that all possible efforts were made to prevent comparable accidents in the vicinity of European coasts.
We presented a catalogue of questions that were answered by the companies over the following days. There were 12 questions, and they very specifically included everything that is crucial to safety on oil platforms and gas platforms and for the waters, the coasts and the Member States. I see this meeting with the industry as the beginning of a process that will strengthen the transparency of the industry's operations and promote compliance with the regulations and the application of best practice.
We are planning a second meeting in the upcoming months, when we have a better understanding of the causes of the accident, in order to evaluate the situation and to learn the lessons for Europe from the accident in the Gulf of Mexico.
At this point in time, when the causes and circumstances have not yet been analysed, it would be premature to draw conclusions or to call for new legislative initiatives. If it should transpire, however, that a regulatory response is needed, I can assure you that the Commission will waste no time in submitting proposals for European legislation to you.
You see, ladies and gentlemen, there are constant efforts in Europe to prevent a similar tragedy over here. Should a similar accident nonetheless occur, we have a number of measures and mechanisms to react effectively and without delay, and to minimise the magnitude of any such accident for citizens and the environment in Europe.
I will be more than happy to report back to you after our next meeting on what we are planning.
The explosion of the platform in the Gulf of Mexico is the greatest ecological disaster of its kind in history. Every day, 800 000 litres of crude oil are flowing into the Gulf, which means over 22 million litres since the disaster began. The oil slick now covers over 43 000 square kilometres, which is bigger than the Netherlands.
At the moment, it is our duty to declare solidarity with the United States and all the victims of the tragedy, and to ensure that we give as much help as possible. In the light of this disaster, I think it essential that we immediately carry out a special assessment - a detailed and far-reaching technical inspection of drilling platforms operating in the territorial waters of the European Union. This should be the first step at supranational level towards ensuring the safety of Europe's seas. In addition, I would like to draw particular attention to the fact that if a similar disaster were to happen in the Baltic Sea, which is a closed sea, it would cause permanent and irreversible devastation in the entire region and its coastal areas.
It is essential that all developments carried out in the territorial waters of the European Union should be subject to special monitoring, and that they should comply with the highest safety standards and be equipped with the most modern safety systems. In this respect, I think it is also essential to develop a common cross-border procedure for reaction and cooperation, which would be put into action immediately if a leakage of crude oil occurred.
Observers in the United States point out that in many cases, permission to install platforms in the Gulf of Mexico has been given under pressure and in the interests of the oil industry, at the cost of the natural environment. It is hard, here, not to mention the decision to build Nord Stream, the Northern Gas Pipeline, which was a political decision which did not take account of the dangers this investment may present to the Baltic Sea ecosystem.
Mr Oettinger, in the face of the drama in the Gulf of Mexico, drilling installations for extracting crude oil or gas should never be allowed to appear without a 100% guarantee of safety for the seas and oceans concerned. Decisions made under pressure from an industrial or political lobby should not be allowed.
Commissioner, often it is not enough to simply increase prevention measures. The recent explosion in the Gulf of Mexico involved a platform which was only built in 2001 and its subsequent sinking is causing one of the biggest ecological disasters to date. Thus far, and it is 29 days since the accident, it has not been possible to stop the leak and, as Mr Sonik said, over 5 000 tonnes of oil a day are flowing into the sea in the Gulf.
This massive pollution has happened at a time when a great many species, many of which are disappearing, are in full spawning season. I refer to five of the seven species of sea turtle, dolphins, numerous whales and numerous important sea mammals. Inevitably, man is also affected. This explosion, this accident occurred just when the area was starting to recover from the devastating effects of Hurricane Katrina; it also claimed 11 lives.
However, measures are being taken in the United States. In 1981, Congress voted for a moratorium banning offshore oil drilling in 85% of the coastal waters around the United States. The Obama government confirmed the moratorium after the accident, despite its initial statements to the contrary. At the same time, however, oil platforms are still being commissioned, mainly in the North Sea. There are, at present, hundreds of offshore platforms, drilling for both oil and natural gas.
The recent accident in the Gulf of Mexico really did confirm the danger of annihilation of the marine environment from offshore oil platforms. Nonetheless, under European legislation, drilling for oil under the sea is exempted from the scope of the Seveso Directive on major accident hazards involving dangerous substances.
This recent disaster shows us that no one is in a position to guarantee that a similar disaster will not happen in the European Union and, sometimes, merely increasing prevention measures does not suffice. The Obama government was forced to retreat by the scale of the disaster. Perhaps the time has come, in addition to extra prevention measures, for the European Union to introduce a moratorium banning offshore drilling in EU waters with immediate effect, to match the US moratorium? We need to act at once, before an accident waiting to happen like that in the Gulf of Mexico comes knocking at our door.
Madam President, the collapse of the platform off the coast of Louisiana on 22 April has caused an oil slick on an incredible scale. The latter raises three major issues. The fact that no systems were put in place in advance to stop a leak of this nature and on this scale is hard to understand, as is the absence of sufficient controls, on the part of the public authorities, over security systems required and implemented by the platform operators to avoid the risks of pollution and, ultimately, the specific risk relating to pollution by hydrocarbons of particularly sensitive and/or particularly inhabited areas. A moment ago, our fellow Member, Mr Sonik, reminded us of how disastrous such pollution would be in the Baltic Sea, for example.
The North Sea has already seen at least two serious accidents on offshore platforms and is one of the regions of the world with the greatest concentration of platforms. Under these conditions, it is absolutely essential that we take stock of the situation to make sure that a similar accident is not possible off our coasts, and we are delighted, Commissioner, that an initiative of this nature has been taken.
Having said that, what measures do you intend to take in the short term to improve safety and accident prevention on offshore platforms located in our territorial waters? You spoke of minimum standards, Commissioner, but that is not enough.
Secondly, what control measures are in place to ensure that safety requirements are fully met? Having safety rules on paper is not enough; they have to be applied and their application actually monitored. What do you intend to do to move in this direction?
Thirdly, in the event of an accident, what resources are in place to avoid coastal pollution? It is all very well having vessels and civilian forces, but what do we have at our disposal? Is it not time that we demanded that operators have specific technical equipment that could be pooled? Is it not also necessary, given the inclusion henceforth of environmental harm in EU law, to provide for an adequate system of compensation and associated financial guarantees?
Finally, oil companies are operating at ever-increasing depths, making intervention very difficult when there is an accident and putting the marine environment at risk. What measures are planned for offshore oil exploitation at greater depths and, in particular, in the Far North?
Finally, I will return to the question that our fellow Member, Mr Arsenis, asked just now: is it not time that we considered an extended moratorium under the same conditions as those that the United States wants to introduce? We want and we need to move away from this oil-based society. Is it not time that we did so?
Madam President, Commissioner, I too feel that we need to stop those in industry from playing God.
Today, more than ever, the industrialised nations are thirsty for oil. They are drilling everything they can, and at ever-increasing depths, which clearly increases the risk of accidents. In recent times, the industries have favoured exploration and extraction, to the detriment of safety and of the environment; every day for almost a month now, 800 000 litres of crude oil have been flowing into the Gulf of Mexico, and the environmental and economic damage will be catastrophic. I see a huge gap between the colossal sums spent on deeper and deeper extraction and the utterly inadequate resources devoted to the upstream prevention and the anticipation of risks.
Like my fellow Members, I too demand several things. Firstly, I think we need to conduct an audit of all the oil platforms to check their state of repair, their level of safety and their compliance with standards. Of course, we also need to perform platform inspections, even if these inspections are the responsibility of the Member States, and we need inspections by the Commission of the inspections themselves.
Furthermore, I think we need to protect the most fragile ecosystems once and for all. In this respect, as well as the initiative which you have taken and which I welcome, to try to ascertain how we could cope with such circumstances if a similar accident were to happen off our coasts, I do think that Europe must take initiatives to protect the most fragile ecosystems once and for all. I am thinking about Alaska, for example. We need an international convention on the same model as that which exists for the protection of resources in Antarctica, and Europe could spearhead this type of work and this type of convention.
Finally, if we still needed one, this is a very good reason to invest more and sooner in renewable energies. The volcano - I will not say its name, because it is unpronounceable - was a sign for us on the issue of air transport; in the same way, this terrible accident is another sign for us on the issue of oil extraction. It is time for us to acknowledge that the folly of racing to extract oil anywhere and at any cost is behind us.
on behalf of the ECR Group. - Madam President, I welcome the statement from the Commissioner. The world has watched in amazement, both at the immense flow of gas and oil from the ruptured pipe following the explosion and disaster in the Gulf of Mexico and at the seeming inability of both the industry and the US authorities to stem the flow; we must hope that recent developments will prove successful.
We have had, as colleagues have mentioned, our own experience of platform disasters in the North Sea. I think of Piper Alpha as one example, and I believe that lessons have been learned from that. But let us remember that there is a significant difference between the depth of sea in which they are operating in the Gulf of Mexico and the depth of the North Sea. Let me urge that we are cautious and do not rush into new legislation. Let us be certain as to what happened. Let us be certain whether our existing rules would have prevented it happening here, and let us be certain that any new rules would prevent it happening.
Accidents and acts of God do happen, and we cannot guarantee to prevent them. There has to be a limit to what we can do in order to prevent them. I would like to give you a final thought, when we are considering relative risk: that accidents like this put the relative safety of nuclear energy into a different perspective.
Madam President, the oil rig leak in the Bay of Mexico is a real disaster, both environmentally and economically. Apparently, there were some irregularities in the granting of drilling permits by the United States Interior Secretary. This would constitute unforgivable irresponsibility, the consequences of which are incalculable and do not only affect the United States.
We know that hundreds of offshore drilling authorisations are granted by countries throughout the world, and if these authorisations were granted just as irresponsibly, it would pose serious problems to the entire world. As MEP for a European outermost region and for the overseas countries and territories (PTOM), made up almost entirely of islands, nearly 130 in total, scattered over three continents, I must express my great concern for our islands in the face of offshore oil exploitation projects. That is why it is essential for the European Union, which must set an example, to review with the utmost rigour the security and prevention measures on its own offshore oil platforms.
Furthermore, accidental or operational oil spillages into the sea, not necessarily caused by Europe, are estimated at several tens of thousands of tonnes each year. Is it not time the European Union took initiatives so that, henceforth, offshore platforms fall under an undisputed scientific authority, which should be established in the form of an international authority?
After Copenhagen and in preparation for Cancún, the European Union should pride itself on promoting real global governance where the search for, protection and exploitation of deep-sea resources are concerned.
(DE) Madam President, Commissioner, as a neighbour of the 'Swabian Sea', I would like to call on you to take the accident, the disaster, in the Gulf of Mexico as seriously as if it had happened in our own Lake Constance. You would then no longer have any drinking water and in my home town, there would be no more festival, with all the dramatic consequences that would involve, and much else besides.
What does that mean? Are you sure that the oil rigs far away from us - in other words, in the North Sea and the Baltic - will really stand up to the different storm conditions that we will have to face as a result of climate change? Are you sure that your European Maritime Safety Agency really is equipped to deal with something like this? You spoke about good coordination. We have already often experienced failures in radio contact between the different countries. Has that been checked, before an emergency incident occurs? When something actually does happen, what is the legal situation in relation to lawsuits against the oil companies? Would a risk fund perhaps be useful in this connection?
Finally, is it clear to you that the monitoring authorities in the US were much too closely interdependent with the oil industry? Can you rule out us having the same problems at European level? The stipulation should not be 'You can do everything, except ...'.
(RO) I, too, welcome the Commission's initiative. I think that it is important for us to discuss this topic, even though the accident did not occur in an area under the jurisdiction of a European Union Member State.
There are currently a huge number of platforms in Member States' territorial waters extracting oil. This activity is expected to increase at a time when the International Energy Agency estimates that only 5% of sea oil reserves are currently known. It is important for us to see what lessons we need to learn from the disaster in the Gulf of Mexico and what the current situation is in waters where similar production activities are being carried out in EU Member States. If necessary, we must also take additional measures to improve the safety of workers on these platforms, as well as further measures to prevent accidents with disastrous consequences for Europe's vulnerable regions.
Another lesson which we must learn from the Deepwater Horizon disaster, and from the past as well, is that we need to look very closely at how operating licences are granted and what current contracting practices are followed. We must ensure that companies cannot shirk from assuming responsibility. A company entering into a deal with a certain degree of risk which must be tackled with specific safety measures and can generate huge revenue must also be prepared to suffer the consequences if an accident occurs.
If you have followed the course of the inquiry into this disaster in the United States, the chain of contractual relations established between several firms allows companies to pass the buck to each other, while oil continues to pour into the sea. We cannot put up with a similar situation here. This is why we must look at the legislation in this area and make any improvements to the legislative framework so that we can ensure we reduce the risks of such an incident occurring.
Past experience shows that huge human and environmental losses remain in the wake of accidents, with the procedures for establishing liability capable of lasting for years on end. The Commission must ensure that the legislation for exploiting oil resources in safe conditions does not contain provisions which are too lax and assess to what extent this legislation needs to be amended in order to reduce the use of means of shirking responsibility.
(PL) The example provided by the disaster in the Gulf of Mexico forces us to think carefully about investment projects under way in the European Union. I am talking about the Northern Gas Pipeline, which is being built in defiance of recommendations made by the European Parliament.
The source of the gas will be the Russian Stockman field in the Barents Sea. The project plans the extraction of 24 billion m3 of gas annually in the first phase, but this will then rise to 68 billion. To obtain this amount of gas, many boreholes have to be made in a very short space of time. It will not be possible to stop the stream of 148 000 tonnes of methane, because there are no valves or transit stations. Damage to the pipeline will by no means mean its closure. Gas will continue to flow out until the fault has been repaired, because if water got inside, it would cripple the pipeline completely. Therefore, I call upon the Commission to carry out a thorough analysis of the dangers presented by development projects of this kind.
(DE) Madam President, Commissioner, ladies and gentlemen, this debate is a timely one. We have not yet solved the problems in the Gulf of Mexico, nor do we know where the next problems will occur.
That is the reason for my first question, Commissioner, which is as follows: where, at this present time, can Europe help with specialist expertise, the Joint Research Centre or with the various other bodies that we have so that we can attempt, together, to obtain a solution for the disaster in the Gulf of Mexico as quickly and as effectively as possible? In reducing CO2 emissions by 20% and making up the difference through renewable energy sources, the European Union has chosen the right route, and we can achieve a very great deal through greater efficiency. Do you believe that we could, for example, launch new initiatives together with Norway within the European Economic Area?
(NL) Like other speakers, I am terribly shocked that it has been possible for hundreds of thousands of litres of crude oil to gush into the sea for weeks on end without us managing to stop it. I am also terribly shocked by the enormous damage this is causing and by the fact that the company in question, BP, is constantly playing this down. We are being forced to face the facts, and we have not even been able to assess all the longer-term consequences.
It is essential, therefore, that we take the measures at European rather than national level that are needed to render such occurrences impossible in future. In so doing, we must concentrate on the procedural and also the technical aspects, by imposing the necessary safety systems. This has a cost, of course, but the cost of doing nothing would obviously be much higher.
In the past, we took the global lead by imposing double hulls for oil tankers. I think that here, too, we should take the lead and set a good example.
(DE) Madam President, Commissioner Oettinger, as a Member of the Committee on the Environment, Public Health and Food Safety and as shadow rapporteur for biodiversity, this disaster obviously has a personal impact for me. There is a lot of destruction of life that should be conserved. Someone has said it already today, but the truth is that, despite every precaution, accidents do happen, as there are limits to prevention.
However, accidents are not confined to oil platforms - nuclear power stations, too, are not immune to incidents and accidents. In Austria, we have a saying, and it goes as follows: 'Does something always have to happen before something happens?' In other words, does there always have to be an accident before we learn anything? This oil disaster should make us all consider whether leaving behind nuclear power would not be a way forward for Europe. We should also concentrate all our mental energies and our financial resources on investing in renewable energy.
(GA) Madam President, it is good that we are discussing this important issue but, at the end of the day, I do not know what will come of our talks or what effect we will have on large companies - the oil companies who own the oil wells which caused this damage and this disaster.
At the same time, the Commission is to be applauded for their recommendations that measures be implemented here to ensure that the same will not happen in our own area. However, if there is one lesson to be learned from this disaster, it is that we desperately need to make other sources available to provide energy in our own area, particularly natural energy such as wind and solar power. The sooner we do this, the better it will be for everyone. If we do not succeed in doing this, the oil companies will be going further out in the ocean searching for oil and damage and disasters like this will happen not just once, but over and over again. We should not allow this to happen.
(RO) We support the investments made in Europe's energy infrastructure, but only when they guarantee total safety for construction and production activities. I also take this opportunity to call for any project involving the underwater extraction or transport of hydrocarbons to be implemented only after a proper assessment of the environmental impact has been carried out.
I have called on more than one occasion for European maritime accident intervention centres to be set up in every Member State with access to the sea. This type of accident also comes under this category. Last but not least, all companies involved in the underwater extraction and transport of hydrocarbons should offer guarantees and have insurance policies for paying out damages in the event of accidents.
(LT) I believe that the whole world is watching with concern the events that continue to unfold today on the coast of the Bay of Mexico. Nobody could have envisaged and forecast that such a huge country, the world's leading nation, the United States would be unable to deal with what at first glance seems manageable. I think that we, Europe too, are contributing considerable funds and human resources towards solving the problems of climate change. However, nature has its own demands. I feel it is very good that we will have opportunities to learn from others' mistakes, but again, I would also like to remind you of the problem with the Northern gas pipeline and I believe that we, Europe, will be politically responsible for the exploitation of this gas pipeline and therefore, I would also urge the Commissioner to ensure that we once again review the conditions of the exploitation of this gas project, and I also welcome the opportunity and will to strengthen Europe's own rescue capacities.
Madam President, honourable Members, like you, I am shocked, not only in my role as a Commissioner, but also as a citizen, when I see how nature is disrupted and destroyed in such cases for many years.
Although we are shocked, we must still remain calm and level-headed, as frenetic activity and hysteria would be out of place here. The exact cause of the accident in the Gulf of Mexico is still unknown. Was it the technology that failed? Was it human error? I have confidence in the US Government and public to seek an explanation with the same thoroughness as exists in our interest in explaining the causes here in Europe.
I also believe that the population of the United States of America expects, with the same shock and thoroughness, that lessons will be learned. In that regard, I have confidence in the United States as an industrialised nation, in its technical skills and in its democracy.
As a second point, we must move away from oil. It is clear, however, that we have been going down the oil route for generations and this applies to the industrialised nations of Europe in particular. Our citizens have far in excess of 200 million cars - and you and I all drive them. I drive a lot, and I also fly a lot for business purposes. At the weekend, hundreds of thousands of people will be flying south once again, and spending their Whit break in Mallorca. When it comes to Greece and Spain, people say that only tourism can solve the economic crisis, and that means more flights to Athens, to Palma, to Marbella and to other destinations. We consume oil - all of us, you and I. It seems to me that even this august Chamber, this honourable House, is not exactly constructed in an energy friendly way. There are more neon lamps than MEPs here tonight. It is because of all that that I believe that we simply have to be aware that we still need many years of major oil consumption but that we must nevertheless be fully ambitious as we walk the path away from oil: 20% renewable energy sources in 10 years' time.
We are a preparing a 'Roadmap 2050' and we will present the various alternatives to you in the course of the year. Expert opinions say that, in four decades, we can obtain 80% of our energy needs from sources other than fossil fuels and thus other than oil. Electromobility represents an option here, but the majority of vehicles will still not be electrically powered for many years and will instead be powered by oil in the form of diesel and petrol.
It is clear that drilling for oil in the North Sea or the Gulf of Mexico represents an attempt to reduce dependence on a number of countries. Without this, without our own deposits, our dependence on the OPEC States and on countries that are not always characterised by democracy would be even greater than it is.
There is one crucial difference though: in the North Sea, drilling takes place to around 150 to 200 metres, whereas in the Gulf of Mexico, the depth is 3 000 to as far as 4 000 metres, with far inferior opportunities to guarantee safety. Depths of 150 and 200 metres can be reached with manned submarines. In the Gulf of Mexico, human beings are, in principle, far away from the source of danger, far away from the technical safety provided.
I also have confidence in our Member States. We have every reason to have confidence in our national authorities and our technical teams in the United Kingdom, Germany, Norway and Denmark. Also, in the partnership which currently exists between the European Union and our authority (the European Maritime Safety Agency - EMSA) and the national safety teams, we have an excellent, high level of cooperative safety between the European Union and those of our Member States that are bordering countries.
In the case of Nord Stream, too, we naturally had to examine the issue of safety. This involved complicated safety and approval processes that were all carried out, and I want to make clear that Nord Stream will probably be the most modern and the safest gas pipeline in the world. Here, too, there is one crucial difference: if there were ever a problem in the gas pipeline, the gas could be stopped at the source or at the coast. Nord Stream is not comparable with what is happening in the Gulf of Mexico.
Ultimately, we will have to take the path that leads away from oil, but we will need decades to go down that path. All of us in politics and in society must take that path. On the way there, and in the meantime, we must check whether our safety standards and laws and guidelines and safety teams represent the highest level. We have put the relevant questions. In the autumn, when we know the causes, when we have the answers, when we have grilled our energy companies, we will be happy to give you more information. I believe that the energy companies are well aware of the seriousness of the situation.
I have one final point to make. There are already bases for liability for punitive damages. Incidentally, none of the parties involved in the United States disputes that. When it is clear who bears the guilt, the party in question will be liable and we can already see that this will amount to billions. In European environmental law, as well as in our national environmental regulations, the question of liability, of causing damage and of punitive damages is clear. This, too, will reinforce a precautionary approach when it comes to safety.
I assume that, in a few weeks, we will know whether we in Europe have any legal or technical need to act, and we will then be happy to report back to Parliament again. Your words also show how important it is to you, across all the parties, to act in a foresighted and precautionary way on this subject rather than to react afterwards once a disaster has already occurred. That is how we work in the Commission.
The debate is closed.
Written statements (Rule 149)
After the disaster involving the deep-sea oil rig on US shores, it is advisable for us, too, to draw a few lessons. First and foremost, we must assert that although deep-sea drilling showcases state-of-the-art industrial technologies, it is still not without risk. We must also state unambiguously that the increase in private investment in the oil sector must not mean that political decision makers surrender the right to strict environmental regulation. The oil disaster in the United States is a good opportunity for the EU to review its own safety regulations. These are still too general in nature. We only need to think about the directive on environmental impact assessments or the framework for occupational safety. The review is further justified because the rules that are somewhat more specific focus more on the steps to take after a disaster has occurred. Considerations to do with prevention therefore take a back seat. Learning from the US example, we need to delineate clearly the areas of responsibility for the oil well owners and operators and those of the supervisory authorities. Industrial regulations and voluntary undertakings by companies do not offer a reassuring solution. It is absolutely clear that legally defined safety guarantees are needed.